J. Marvin Quin Senior Vice President and Chief Financial Officer Ashland Inc. 50 E. RiverCenter Blvd., P.O. Box 391 Covington, KY 41012-0391 Tel: 859-815-5636, Fax: 859-815-5056 March 14, 2008 Mr. Rufus Decker United States Securities and Exchange Commission 100 F Street, N.E., Stop 7010 Washington, DC20549 Ashland Inc. Form 10-K for the Fiscal Year Ended September 30, 2007 Form 10-Q for the Fiscal Quarter Ended December 31, 2007 File No. 1-32532 Dear Mr. Decker: Set forth below are responses from Ashland Inc. (“Ashland” or “we”) to the comments (the “Comments”) of the staff (the “Staff”) of the United States Securities and Exchange Commission (the “SEC”), dated March 4, 2008, concerning Ashland’s Form 10-K for the fiscal year ended September30,2007, and Form 10-Q for the fiscal quarter ended December 31, 2007. For your convenience, the responses set forth below have been put in the same order as the Comments were presented and repeat each Comment prior to the response.The Comments are highlighted in bold. Form 10-K for the Fiscal Year Ended September 30, 2007 Management’s Discussion and Analysis of Financial Condition and Results of Operations, page M-1 Results of Operations, page M-2 Comment 1 In future filings, please expand/revise the discussion of your results of operations on a consolidated basis and at the reportable segment level for each period presented in your annual and quarterly periodic filings.Provide a more comprehensive analysis of the factors that impacted sales, gross profit margin, and operating expenses, ensuring that you sufficiently explain why an event or transaction has occurred and is impacting the specific line item.In addition you should discuss known or anticipated trends that have and/or may continue to have an impact on your results of operations.Your discussion and analysis is to provide investors with sufficient information to understand the historical trends and the expectations for the future as seen through the eyes of management.In Mr.
